Citation Nr: 1740847	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-26 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right thumb disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to a compensable disability evaluation for left knee laxity.

5.  Entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease of the cervical spine.

6.  Entitlement to a disability evaluation in excess of 20 percent for residuals of a left shoulder injury with recurrent dislocations, status post hemiarthroplasty.  

7.  Entitlement to special monthly compensation based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1973 to September 1973 and from November 1973 to October 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  
 
The Veteran testified before the undersigned Veterans' Law Judge at a February 2017 videoconference hearing, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  On February 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issues of entitlement to service connection for a right thumb disability, a right wrist disability, and chronic fatigue syndrome, as well as entitlement to increased evaluations for left knee laxity and cervical degenerative disc disease, is requested.

2.  The Veteran underwent a left hemiarthroplasty in April 2008 and currently suffers from chronic residuals including severe pain, limitation of motion, and weakness.  

3.  The Veteran's service-connected disabilities prevent him from caring for himself and/or protecting himself from the hazards of his environment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to service connection for a right thumb disability, a right wrist disability, and chronic fatigue syndrome, as well as entitlement to increased evaluations for left knee laxity and cervical degenerative disc disease by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to a total disability evaluation for one year following the Veteran's April 2, 2008 left hemiarthroplasty and to a disability evaluation of 50 percent thereafter for residuals of a left shoulder injury with recurrent dislocations have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5051 (2016).

3.  The criteria for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his claims for entitlement to service connection for a right thumb disability, a right wrist disability, and chronic fatigue syndrome, as well as entitlement to increased evaluations for left knee laxity and cervical degenerative disc disease and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

The Veteran is seeking a higher disability evaluation for his service connected left shoulder disability.  He submitted his claim in January 2009, and throughout the period on appeal, the Veteran was assigned a 20 percent disability evaluation under Diagnostic Code 5201, which rates limitation of motion of the arm.  

However, the Veteran has argued that his left shoulder disability should be rated under Diagnostic Code 5051.  Under Diagnostic Code 5051, pertaining to shoulder replacement, prosthetic replacement of the major or minor shoulder joint warrants a 100 percent rating for one year following implantation of the prosthesis.  Prosthetic shoulder replacement with chronic residuals consisting of severe, painful motion or weakness in the affected extremity is rated as 60 percent disabling on the major side and 50 percent disabling on the minor side.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5200 and 5203.  A minimum rating of 30 percent for the major side and 20 percent for the minor side should be assigned.  The term "prosthetic replacement", as used in Diagnostic Code 5051, refers to a total replacement of the joint.  38 C.F.R. § 4.71a (2016).  Per the Veteran's testimony, as well as medical evidence, the Veteran's right side is his dominant or major hand, although he testified at his February 2017 hearing that he currently uses his left hand more, due to severe disability affecting the right upper extremity.  

In this case, medical records show that in April 2008, the Veteran underwent a left hemiarthroplasty performed by Dr. F.M..  This type of surgery involves the partial replacement of the shoulder joint, specifically replacement of the humeral head, but not the glenoid (socket).  However, in a recent case, the United States Court of Appeals for the Federal Circuit found that VA regulations pertaining to the ratings for total knee replacements under Diagnostic Code 5055 did not unambiguously exclude consideration of partial knee replacements, and therefore these regulations must be considered when assigning a rating for a veteran who had undergone a partial knee replacement.  Hudgens v. McDonald, 823 F.3d 620, 637 (2016).  Although the Federal Circuit did not address the issue of total joint replacements for the shoulder, the Board notes that Diagnostic Codes 5051 and 5055 are virtually identical.  Furthermore, the Veteran's disability picture, as described by both lay statements and contemporaneous medical records, is analogous to the symptoms contemplated in Diagnostic Code 5051.  Accordingly, the Board finds that the Veteran's left shoulder disability can appropriately be rated by analogy under Diagnostic Code 5051 and a total disability evaluation assigned for one year following the procedure.  

Since his left hemiarthroplasty, the record reflects that the Veteran has suffered from severe pain and limitation of motion affecting his left shoulder.  The Veteran testified at his February 2017 hearing that his left shoulder frequently becomes dislocated and he is unable to raise his left arm above his shoulder or behind his back, which prevents him from dressing, bathing, or toileting himself without assistance.  He has also described pain affecting the joint which is treated with regular injections of anesthetic into the joint, as well as daily narcotic medications.  The Veteran's treatment providers, Dr. T.U. and Dr. C.P. have submitted statements confirming that the Veteran suffers from what they have described as "significant daily pain" and "severe loss of range of motion", as well as the fact that his left shoulder dislocates several times a month.  

The Board finds that the preponderance of the evidence establishes that the Veteran's left shoulder disability results in chronic residuals consisting of severe painful motion consistent with the criteria for a 50 percent evaluation under Diagnostic Code 5051 for shoulder replacement of the minor joint and a 50 percent evaluation should be assigned from April 2, 2009.  

The Board has considered whether there is any basis to award the Veteran a higher disability evaluation.  However, the only diagnostic code that would afford the Veteran a higher rating is Diagnostic Code 5202, which rates impairment of the humerus, and assigns a 70 percent disability evaluation for loss of the humeral head/flail shoulder of the minor side.  At a September 2015 VA examination, the examiner specifically found that the Veteran did not have loss of head/flail shoulder, non-union (false flail shoulder), or fibrous union of the left shoulder and the Board cannot find any evidence that contradicts the examiner's finding.  Accordingly, a schedular evaluation in excess of 50 percent is not warranted for any period in appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Special Monthly Compensation-Aid and Attendance

The Veteran is also seeking special monthly compensation based on a need for regular aid or attendance.  Special monthly compensation is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (b) (2016).

Factors to be considered in determining whether a Veteran requires such aid are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment.  38 C.F.R. § 3.352 (a) (2016). 

The Veteran is currently service connected for a number of disabilities, including, but not limited to, residuals of a left total knee replacement, rated as 60 percent disabling; residuals of a right shoulder replacement, rated as 60 percent disabling; residuals of a left shoulder replacement, rated as 50 percent disabling; peripheral neuropathy of the right upper extremity, rated as 40 percent disabling; headaches, rated as 30 percent disabling; and degenerative disc disease of the cervical spine, rated as 20 percent disabling.   His combined disability evaluation is 100 percent.  Per the Veteran's testimony, he is unable to unable to dress, bathe, or use the toilet without assistance, because of severely limited motion in his upper extremities due to his service connected left and right shoulder disabilities.  The Veteran's friends, family, and neighbors have submitted numerous statements describing their own observations of the Veteran's physical limitations, including difficulty putting on shirts or jackets, difficulty lifting and carrying objects, and difficulty ambulating.  The Veteran's physician, Dr. T.U. has corroborated that the Veteran's bilateral shoulder disabilities result in severely limited motion, including the inability to reach above his shoulders or behind his back, and prevent him from performing a number of activities of daily living, resulting in the need for daily assistance.  A June 2017 aid and attendance evaluation completed by Dr. T.U. noted that the Veteran needed assistance with bathing and attending to other hygiene needs and also that he is at risk of falls.  

The Board has reviewed the evidence of record and concludes that the preponderance of this evidence establishes that the Veteran is incapable of basic elements of self-care due to his service connected left and right shoulder disabilities.  Furthermore, considering that the Veteran suffers from severe disabilities affecting three of his four extremities (including both upper extremities), is at an increased risk of falls, and is under the influence of narcotics, the Board finds that there is a basis to conclude that he requires assistance on a regular basis to simply to protect him from the hazards of his daily environment.  Accordingly, the Board finds that the Veteran is in need of regular aid and attendance and entitlement to special monthly compensation should be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).]

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

The issues of entitlement to service connection for a right thumb disability, entitlement to service connection for a right wrist disability, entitlement to service connection for chronic fatigue syndrome, entitlement to a compensable disability evaluation for left knee laxity, and entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease of the cervical spine are dismissed.

Entitlement to a total (100 percent) disability evaluation is granted for residuals of a left shoulder injury with recurrent dislocations, status post hemiarthroplasty from April 2, 2008 to April 2, 2009, and a disability evaluation of 50 percent is granted thereafter.  

Entitlement to special monthly compensation based on the need for aid and attendance is granted.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


